DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 6-7, and 17-18 are pending in the application and examined herein.

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the drawings and specification cure the drawing objections of record. 

Applicant’s amendments cure the 35 U.S.C. 112(b) rejections of record, but have created new issues as described below.

Applicant’s arguments with regards to the prior art rejections have been fully considered, but are not persuasive. Applicant argues “Fumiyasu fails to disclose the claimed combination of neutron detectors and signal processing as recited in claim 1.” Examiner respectfully disagrees. Fumiyasu discloses a plurality of neutron detectors (9A-D) arranged in an axial direction of the core into four channels at predetermined 

Claim Objections
Claims 1, 6, and 17-18 are objected to because of the following informalities: 
Claim 1, line 12: “calculates average values” should recite “calculates the average values”
Claim 6, line 12: “calculates average values” should recite “calculates the average values”
Claim 6, lines 15-16: “a signal to when” should recite “the signal when”
Claims 17 and 18 are objected to because both claims are dependent on claim 1 and appear to be substantial duplicates of claims 2 and 7, respectively, both of which are also dependent on claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6-7, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-2, 6, and 17-18 are indefinite because the claims recite transmitting a signal, but do not recite to what structure the signal is transmitted. A signal that is transmitted is sent from one location/device (e.g., the claimed arithmetic device) to another. However, the claims do not recite a receiving device. Where is the signal transmitted to? Is the signal transmitted from the arithmetic device to the signal processing device? Or is the signal transmitted to another device of the control rod motion monitoring system?

Claim 1 recites “a plurality of neutron detectors” in lines 2-3, “neutron detectors, of different neutron detector assemblies, which are located at substantially the same height relative to each other in the axial direction of the core” in lines 6-8, and “neutron detectors” in line 13 and it is unclear if these are all referring to the same neutron detectors or different neutron detectors. For purposes of examination, examiner assumes the limitations recited in lines 6-8 and 13 are intended to recite “the neutron detectors.” It is further unclear the relationship between the neutron detectors, the at a plurality of predetermined heights? And is the signal processing device intended to calculate average values of neutron fluxes continuously measured by the neutron detectors of the plurality of neutron detector assemblies for each of the plurality of predetermined heights in lines 5-8? Claim 6 is further indefinite for the same reasons as discussed above. 

Claim 1 is further indefinite because the last limitation “the signal processing device calculates average values of the neutron fluxes measured by neutron detectors for each of a plurality of predetermined heights in the axial direction of the core” appears to generally repeat the previous limitation “a signal processing device which calculates average values of neutron fluxes continuously measured by neutron detectors, of different neutron detector assemblies, which are located at substantially the same height relative to each other in the axial direction of the core.” Both limitations recite the signal processing device and what it does with respect to calculating average values. The last limitation only seems to differently recite that the average values are calculated for each of a plurality of predetermined heights, which is unclear as discussed in paragraph 11, above. What additional functionality or structure does the last limitation impart on the signal processing device that is not already recited in the preceding limitation? Claim 6 is further indefinite for the same reasons as discussed above. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP Publication No. H11-337678 (“Fumiyasu”) (citations below refer to the machine translation provided 02/02/2021).

Regarding claim 1, Fumiyasu discloses (see Figs. 1-3) a control rod motion monitoring system (see generally Fig. 1) for a reactor (7), in which a plurality of neutron detector assemblies (90), each of which includes a plurality of neutron detectors (9) 
a signal processing device (12, 12A-D) which calculates average values of neutron fluxes continuously measured by neutron detectors, of different neutron detector assemblies, which are located at substantially the same height relative to each other in the axial direction of the core (Figs. 1, 5, [0004], [0016], [0023]); and
an arithmetic device (13-20) which transmits a signal based on the average values calculated by the signal processing device (Fig. 1, [0022]),
wherein 
the signal processing device calculates average values (LPAP, LPAP0) of the neutron fluxes measured by neutron detectors for each of a plurality of predetermined heights (A-D) in the axial direction of the core, and transmits the signal when a maximum value of a deviation (FLPD) between the calculated average values for the plurality of predetermined heights exceeds a predetermined set point (FLPD ≥ 1.0) ([0022]-[0023], [0027]; FLPD is the deviation between the ratio of the averages of the neutron flux at each height, LHGRat, and the minimum limit output ratio, MCPR).

Regarding claim 6, Fumiyasu discloses (see Figs. 1-3) a control rod motion monitoring system (see generally Fig. 1) for a reactor (7), in which a plurality of neutron detector assemblies (90), each of which includes a plurality of neutron detectors (9) arranged in an axial direction of a core (8), is arranged in a radial direction of the entire core (Figs. 1-3), the control rod motion monitoring system comprising:

an arithmetic device (13-20) which transmits a signal based on the average values calculated by the signal processing device (Fig. 1, [0022]), wherein 
the signal processing device calculates average values (LPAP, LPAP0) of the neutron fluxes measured by neutron detectors for each of a plurality of predetermined heights (A-D) in the axial direction of the core, and transmits a signal to when a maximum value of a ratio (FLPD) between the calculated average values for the plurality of predetermined heights exceeds a predetermined set point (FLPD ≥ 1.0) ([0022]-[0023], [0027]; FLPD also represents a ratio between the average values at each height; FLPD = LHGRat / MCPR, where LHGRat is the ratio between the average value at time t0 and the average value at time t1).

Regarding claims 2 and 17, Fumiyasu discloses the control rod motion monitoring system of claim 1 and further discloses wherein the arithmetic device is configured to transmit the signal when the average values calculated by the signal processing device exceed a predetermined set point (“operational restriction range,” “operational limit range”) ([0022], [0027]). 

Regarding claims 7 and 18, Fumiyasu discloses the control rod monitoring system according to claim 1 and further discloses wherein
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646